Case 20-03142-KRH          Doc 45    Filed 05/03/21 Entered 05/03/21 21:18:32       Desc Main
                                    Document      Page 1 of 8


David G. Barger (VSB No. 21652)
Thomas J. McKee, Jr. (VSB No. 68427)
J. Gregory Milmoe (admitted pro hac vice)
Greenberg Traurig, LLP
1750 Tysons Boulevard, Suite 1000
McLean, Virginia 22102
Telephone: (703) 749-1300
Fax:        (703) 749-1301
Email: mckeet@gtlaw.com

Counsel to ULX Partners, LLC and UnitedLex Corp.

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


In re:
                                                             Chapter 7
LECLAIRRYAN PLLC,
                                                             Case No. 19-34574 (KRH)
                 Debtor.

Lynn L. Tavenner, as Chapter 7 Trustee,

                 Plaintiff,

vs.
                                                             Adv. Pro. No. 20-03142-KRH
ULX Partners, LLC and UnitedLex Corporation,

                 Defendants.


                       DESIGNATION OF RECORD
      WITH RESPECT TO DEFENDANTS’ OBJECTION TO THE BANKRUPTCY
      COURT’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
      REGARDING DEFENDANTS’ MOTION TO WITHDRAW THE REFERENCE

         Defendants ULX Partners, LLC and UnitedLex Corporation, (collectively, “Defendants”),

with the agreement of Plaintiff Lynn L. Tavenner, in her capacity as the Chapter 7 Trustee (the

“Trustee”), by counsel and pursuant to Bankruptcy Rule 9033(b), hereby designates the following
Case 20-03142-KRH        Doc 45    Filed 05/03/21 Entered 05/03/21 21:18:32            Desc Main
                                  Document      Page 2 of 8



as the record with respect to Defendants’ Objection to the Bankruptcy Court’s Proposed Findings of

Fact and Conclusions of Law [AP. Docket No. 35]:

A.     ADVERSARY PROCEEDING NO. 20-03142 (KRH)

       1.      Complaint [AP. Docket No. 1];

       2.      Corrected Complaint [AP. Docket No. 4];

       3.      Summons and Notice of Pre-Trial Conference [AP Docket No. 6];

       4.      Stipulation by ULX Partners, LLC, UnitedLex Corporation and Lynn L. Tavenner
               as Chapter 7 Trustee [AP. Docket No. 7];

       5.      Pre-Trial Order [AP. Docket No. 9];

       6.      Notice of Appearance filed by David G. Barger of Greenberg Traurig, LLP on
               behalf of ULX Partners, LLC, UnitedLex Corporation [AP. Docket No. 10];

       7.      Transcript filed Re: Hearing Held 12/17/2020 [AP. Docket No. 11];

       8.      Motion for Withdrawal of Reference and Memorandum in Support Thereof [AP.
               Docket No. 13];

       9.      Designation of Record Regarding Withdrawal of Reference (and all documents
               identified therein) [AP. Docket No. 15];

       10.     Notice of Motion regarding Motion for Withdrawal of Reference [AP. Docket No.
               16];

       11.     Defendants’ Motion to Partially Dismiss the Complaint [AP. Docket No. 17];

       12.     Defendants’ Memorandum in Support of Motion to Partially Dismiss the Complaint
               (including all exhibits) [AP. Docket No. 18];

       13.     Trustee’s Opposition to Defendants’ Motion for Withdrawal of Reference [AP.
               Docket No. 19];

       14.     Trustee’s Designation of Record Regarding Withdrawal of Reference (and all
               documents identified therein) [AP. Docket No. 20];

       15.     Reply to Trustee’s Objection to Defendants’ Motion to Withdraw the Reference
               [AP. Docket No. 21];

       16.     Supplemental Statement of the Record (and all documents identified therein) [AP.
               Docket No. 22];
Case 20-03142-KRH     Doc 45    Filed 05/03/21 Entered 05/03/21 21:18:32            Desc Main
                               Document      Page 3 of 8



      17.   Trustee’s Opposition to Defendants’ Motion to Partially Dismiss the Complaint [AP.
            Docket No. 25];

      18.   Reply to Trustee’s Opposition to Defendants’ Motion to Partially Dismiss the
            Complaint [AP. Docket No. 26];

      19.   Notice of Hearing [AP. Docket No. 27];

      20.   Certificate of Service of Discovery Documents [AP. Docket No. 28];

      21.   Stipulation by Lynn L. Tavenner, as Trustee, Reflecting Agreed Protective Order
            with Defendants [AP. Docket No. 29];

      22.   Order Continuing Hearing [AP. Docket No. 30];

      23.   Proposed Findings of Fact and Conclusions of Law regarding Defendants’ Motion to
            Withdraw the Reference [AP. Docket No. 32];

      24.   Objection to Bankruptcy Court’s Proposed Findings of Fact and Conclusions of Law
            (including all exhibits) [ AP. Docket No. 35];

      25.   Certificate of Service of Subpoena (McGladrey/RSM) [AP. Docket No. 36];

      26.   Certificate of Service of Subpoena (Wells Fargo) [AP. Docket No. 37];

      27.   Certificate of Service of Subpoena (Elliott Davis, LLC) [AP. Docket No. 38];

      28.   Certificate of Service of Subpoena (SB2 Consultants LLC) [AP. Docket No. 39];

      29.   Certificate of Service of Subpoena (Bruce Green) [AP. Docket No. 40];

      30.   Order Setting Status Conference [AP. Docket No. 41];

      31.   Trustee’s Response to Defendants’ Objection to the Bankruptcy Court’s Proposed
            Findings of Fact and Conclusions of Law (including all exhibits) [AP. Docket No.
            43].

B.    BANKRUPTCY PROCEEDING NO. 19-34574 (KRH)

      32.   Declaration of Lori D. Thompson, Esq. in Support of Chapter 11 Petition and
            FirstDay Motions [Docket No. 3] filed on September 3, 2019;

      33.   Motion of LeClairRyan PLLC for Entry of Interim and Final Order Authorizing
            theDebtor to Use Cash Collateral [Docket No. 13];

      34.   Declaration of Guy A. Davis in Support of Motion of LeClairRyan PLLC for
            Entry of Interim and Final Order Authorizing the Debtor to Use Cash Collateral
            [DocketNo. 14] filed on September 3, 2019;
Case 20-03142-KRH    Doc 45     Filed 05/03/21 Entered 05/03/21 21:18:32         Desc Main
                               Document      Page 4 of 8



      35.   Interim Order Authorizing LeClairRyan PLLC to Use Cash Collateral, Granting
            Adequate Protection and Related Relief, and Scheduling a Final Hearing
            [Docket No. 41] entered on September 4, 2019;

      36.   United States Trustee Motion to Convert Case to Chapter 7 [Docket No. 61]
            filed on September 12, 2019;

      37.   Notice of Appearance of David G. Barger filed by David G. Barger of
            Greenberg Traurig, LLP on behalf of ULX Partners, LLC and UnitedLex
            Corporation [DocketNo. 62];

      38.   Motion to Appear Pro Hac Vice of John Gregory Milmoe filed by David G.
            Barger of Greenberg Traurig, LLP on behalf of ULX Partners, LLC and
            UnitedLex Corporation [Docket No. 63];

      39.   Notice of Appearance of Thomas John McKee Jr. filed by Thomas John McKee
            Jr. of Greenberg Traurig, LLP on behalf of ULX Partners, LLC and UnitedLex
            Corporation [Docket No. 64];

      40.   Second Interim Order Authorizing LeClairRyan PLLC to Use Cash Collateral,
            Granting Adequate Protection and Related Relief, and Scheduling a Final
            Hearing[Docket No. 124] entered on September 26, 2019;

      41.   Order of Conversion of Chapter 11 to Chapter 7 [Docket No. 140] entered on
            October 4, 2019;

      42.   Trustee’s Motion for Use of Cash Collateral and Grant of Adequate Protection
            Related Thereto and Memorandum in Support Thereof [Docket No. 143] filed on
            October 4, 2019;

      43.   Chapter 7 Trustee’s First Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 151] entered on October 4, 2019;

      44.   Appointment of Interim Trustee and Designation of Required Bond [Docket No.
            175] filed on October 23, 3019;

      45.   Chapter 7 Trustee’s Second Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 191] entered on October 24, 2019;

      46.   Chapter 7 Trustee’s Third Interim Order of (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363 and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 255] filed on November 22, 2019;
Case 20-03142-KRH    Doc 45     Filed 05/03/21 Entered 05/03/21 21:18:32         Desc Main
                               Document      Page 5 of 8



      47.   Chapter 7 Trustee’s Fourth Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 309] entered on December 20, 2019;

      48.   Chapter 7 Trustee’s Fifth Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 339] entered on January 31, 2020;

      49.   Order Approving Procedures and Permitting Trustee to Prosecute and
            Compromise NFA Avoidance Actions [Docket No. 385] entered on February 27,
            2020;

      50.   Order Approving Procedures and Permitting Trustee to Prosecute and
            CompromiseAR Actions [Docket No. 386] entered on February 27, 2020;

      51.   Chapter 7 Trustee’s Sixth Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 387] entered on February 27, 2020;

      52.   Chapter 7 Trustee’s Seventh Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 453] entered on May 8, 2020;

      53.   Order Approving Procedures and Permitting Trustee to Prosecute and
            CompromiseFAO Actions [Docket No. 533] entered on June 15, 2020;

      54.   Proposed Budget to Eighth Interim Cash Collateral Order [Docket No. 540] filed
            on June 25, 2020;

      55.   Chapter 7 Trustee’s Eighth Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 550] entered on July 1, 2020;

      56.   Motion of Chapter 7 Trustee for an Order Authorizing it to Conduct Bankruptcy
            Rule 2004 Examinations of Persons and Entities [Docket No. 555] filed on July
            15,2020;

      57.   Order Authorizing Chapter 7 Trustee to Conduct Bankruptcy Rule 2004
            Examinations of Persons and Entities [Docket No. 594] entered on August 13,
            2020;

      58.   Exhibit 1 to Proposed Ninth Interim Cash Collateral Order [Docket No. 607]
            filedon August 27, 2020;
Case 20-03142-KRH    Doc 45     Filed 05/03/21 Entered 05/03/21 21:18:32          Desc Main
                               Document      Page 6 of 8




      59.   Chapter 7 Trustee’s Ninth Interim Order (I) Authorizing Use of Prepetition
            Secured Lenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
            Granting Adequate Protection and Related Relief to Prepetition Senior Secured
            Lenders [Docket No. 617] entered on September 1, 2020;

      60.   Docket Entry: Hearing held; Application APPROVED as set out in open court;
            order to be submitted; Appearance(s): Paula Beran for Trustee; Erica Morabito,
            Special Counsel, for Trustee; Kathryn Montgomery for Office of the US Trustee;
            and Thomas McKee for ULX Partners, LLC (Re: related document(s) [625]
            Application for Compensation filed by Lynn L. Tavenner) (Gary, Lisa) [Docket
            No. 641] entered on September 30, 2020;

      61.   Trustee’s Supplemental Motion for Use of Cash Collateral and Grant of Adequate
            Protection Related Thereto, If Appropriate, and Memorandum in Support Thereof
            [Docket No. 645] filed on October 2, 2020;

      62.   Proposed Budget Related to Trustee’s Supplemental Motion for Use of Cash
            Collateral [Docket No. 656] filed on October 13, 2020;

      63.   Objection of ULX Partners, LLC to the Supplemental Motion for Use of Cash
            Collateral and Grant of Adequate Protection Related Thereto, If Appropriate, and
            Memorandum in Support Thereof [Docket No. 658] filed on October 16, 2020;

      64.   Trustee’s Reply in Support of Her Supplemental Motion for Use of Cash Collateral
            and Grant of Adequate Protection Related Thereto, if Appropriate, and
            Memorandum in Support Thereof [Docket No. 667] filed on October 27, 2020;

      65.   Docket Entry: Hearing held and continued; Declaration of Lynn Tavenner, Trustee
            [669] and Exhibits Thereto [670], [671], and [672] ADMITTED. Appearance(s):
            Paula Beran for Trustee; Thomas John McKee, Jr., David G. Barger, and J. Gregory
            Milmoe of Greenberg Traurig on behalf of ULX Partners, LLC (Re: related
            document(s) [645] Motion to Approve Use of Cash Collateral filed by Lynn L.
            Tavenner) Hearing scheduled for 10/30/2020 at 11:00 AM at Judge Huennekens'
            Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia. (Gary, Lisa) [Docket
            No. 679] entered on October 29, 2020;

      66.   Order Continuing Hearing [Docket No. 680] entered on October 29, 2020;

      67.   Docket Entry: Hearing held; Evidence Presented; Argument(s) Held; Motion
            GRANTED. Witness Sworn: Lynn L. Tavenner, Trustee. Appearance(s): Paula
            Beran for Trustee; Erica Morabito, Special Counsel, for Trustee; Douglas Foley
            David G. Barger, and J. Gregory Milmoe of Greenberg Traurig on behalf of ULX
            Partners, LLC; Douglas Foley for ABL Alliance, LLLP (Re: related document(s)
            [645] Motion to Approve Use of Cash Collateral filed by Lynn L. Tavenner) (Gary,
            Lisa) [Docket No. 681] entered on October 30, 2020;
Case 20-03142-KRH     Doc 45     Filed 05/03/21 Entered 05/03/21 21:18:32          Desc Main
                                Document      Page 7 of 8



      68.    Chapter 7 Trustee’s Tenth Interim Order (I) Authorizing Use of Prepetition
             SecuredLenders’ Cash Collateral Pursuant to 11 U.S.C. §§ 361 and 363, and (II)
             GrantingAdequate Protection and Related Relief to Prepetition Senior
             Secured Lenders[Docket No. 682] entered on November 2, 2020;

      69.    Transcript of Hearing held on December 19, 2019 at 1:05 p.m. [Docket No. 743].

      70.    Transcript of Hearing held on October 29, 2020 at 11:00 a.m. [Docket No.
             757];

      71.    Transcript of Hearing held on October 30, 2020 at 11:00 a.m. [Docket No. 689].

C.    CLAIMS REGISTER FOR BANKRUPTCY CASE NO. 19-34574-KRH

      72.    Proof of Claim No. 174-1 filed by ULX Partners, LLC on December 12, 2019;

      73.    Proof of Claim No. 175-1 filed by ULX Partners, LLC on December 12, 2019; and

      74.    Proof of Claim No. 175-2 filed by ULX Partners, LLC on December 13, 2019.




Dated: May 3, 2021                    Respectfully submitted,


                                       /s/ David G. Barger
                                      David G. Barger (VSB No. 21652)
                                      Thomas J. McKee, Jr. (VSB No. 68427)
                                      J. Gregory Milmoe (admitted pro hac vice)
                                      Greenberg Traurig, LLP
                                      1750 Tysons Boulevard, Suite 1000
                                      McLean, Virginia 22102
                                      Telephone: (703) 749-1300
                                      Fax:        (703) 749-1301
                                      Email: mckeet@gtlaw.com

                                      Counsel to Defendants
Case 20-03142-KRH       Doc 45     Filed 05/03/21 Entered 05/03/21 21:18:32           Desc Main
                                  Document      Page 8 of 8



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 3rd day of May 2021, I served a true and correct copy of the

foregoing document via electronic mail upon:

                                     Erika L. Morabito, Esq. (emorabito@foley.com)
                                     Brittany J. Nelson, Esq. (bnelson@foley.com)
                                     FOLEY & LARDNER LLP
                                     3000 K Street, NW, Suite 600
                                     Washington, DC 20007-5109

                                     Special Counsel to Lynn L. Tavenner, Chapter 7 Trustee



                                        _/s/ David G. Barger                   __________
                                        David G. Barger (VSB No. 21652)
                                        Thomas J. McKee, Jr. (VSB No. 68427)
                                        J. Gregory Milmoe (admitted pro hac vice)
                                        Greenberg Traurig, LLP
                                        1750 Tysons Boulevard, Suite 1000
                                        McLean, Virginia 22102
                                        Telephone: (703) 749-1300
                                        Fax:        (703) 749-1301
                                        Email: mckeet@gtlaw.com

                                                    Counsel to Defendants
